Baker, J.,
dissenting.
I respectfully disagree with the majority’s determination that appellant’s objection complied with the requirements of Rule 5A:18.
At the conclusion of all the evidence, and after appellant had renewed his motion to strike, the trial court raised the question of whether the charge of incest was a lesser-included offense of the charge of rape. The court then dismissed the incest charge and appellant stated, “I’m not sure that the same thing doesn’t necessarily apply to the sodomy and carnal knowledge.” The trial court replied, “[tjhey are different offenses,” and appellant made no further objection. This constituted appellant’s “double jeopardy” argument in its entirety.
Appellant explained on brief that, “at the conclusion of all the evidence, Counsel for the Appellant honestly believed that he had heard evidence which would support both the allegations of forcible sodomy and carnal knowledge.” He further stated, “[i]t was not until Counsel for the Appellant read the transcript of the proceedings that he discovered that the evidence he honestly believed he had heard did not in fact exist.” It is clear that he did not believe nor did he ever assert that he had met the requirements of Rule 5A: 18.
Rule 5A:18 provides, in relevant part:
No ruling of the trial court... will be considered as a basis for reversal unless the objection was stated together with the grounds therefor at the time of the ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of justice.
“In interpreting this rule we have stated: ‘[T]he primary purpose of the contemporaneous objection rule is to advise the trial judge of the action complained of so that the court can consider the issue intelligently and, if necessary, take corrective action to avoid unnecessary appeals, reversals, and mistrials/” Hogan v. Commonwealth, 5 Va. App. 36, 45, 360 S.E.2d 371, 376 (1987) (citation omitted); Darnell v. Commonwealth, 12 Va. App. 948, 952, 408 S.E.2d 540, 542 (1991). “Consistent with this purpose, we have held that objections must be stated with specificity.” Hogan, 5 Va. App. at 45, 360 S.E.2d at 376. The trial judge must “understand the precise question or questions he is called upon to decide,” and “is not required to search for objections which counsel have not discovered.” Darnell, 12 Va. App. at 953, 408 S.E.2d at 542 (citation omitted).
*187Under the circumstances presented here, I would find that appellant failed to alert the trial court that he was invoking the double jeopardy protection of the United States Constitution. He did not, with the specificity required by Rule 5A:18, state the reason for his objection before the trial court, and the ends of justice do not require our consideration of the issue upon appeal.
At most, appellant’s statement to the trial court raised the issue of whether carnal knowledge was a lesser-included offense of forcible sodomy. “The determination of what constitutes a necessarily included lesser offense, [however,] is distinguishable from the related problems of what offenses constitute the ‘same offense’ for double jeopardy purposes.” Taylor v. Commonwealth, 11 Va. App. 649, 652 n.3, 400 S.E.2d 794, 795 n.3 (1991).
For the reason stated, I would affirm the judgment of the trial court.